Name: 81/526/EEC: Commission Decision of 19 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Switzerland
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  tariff policy;  animal product;  agricultural activity;  health;  agricultural policy
 Date Published: 1981-07-18

 Avis juridique important|31981D052681/526/EEC: Commission Decision of 19 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Switzerland Official Journal L 196 , 18/07/1981 P. 0019 - 0024 Finnish special edition: Chapter 3 Volume 13 P. 0164 Spanish special edition: Chapter 03 Volume 22 P. 0153 Swedish special edition: Chapter 3 Volume 13 P. 0164 Portuguese special edition Chapter 03 Volume 22 P. 0153 COMMISSION DECISION of 19 June 1981 concerning animal health conditions and veterinary certification for imports of fresh meat from Switzerland (81/526/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine animals and swine and fresh meat from third countries (1), as last amended by Directive 77/98/EEC (2), and in particular Article 16 thereof, Whereas it is necessary to lay down animal health conditions for imports of fresh meat from Switzerland; Whereas following a Community veterinary mission it appears that the animal health situation in Switzerland compares favourably with that in most of the Community countries, particularly as regards diseases transmissible through meat; Whereas, in addition, the responsible veterinary authorities of Switzerland have confirmed that Switzerland has for at least 12 months been free from rinderpest, exotic foot-and-mouth disease, African swine fever, classical swine fever, contagious porcine paralysis (Teschen disease) and swine vesicular disease and that no vaccinations have been carried out against those diseases during that time and that no swine vaccinated against classical swine fever are present in Switzerland; Whereas the responsible veterinary authorities of Switzerland have undertaken to notify the Commission of the European Communities and the Member States, by telex or telegram, within 24 hours, of confirmation of the occurrence of any of the abovementioned diseases or the adoption of vaccination against them; Whereas the responsible authorities of Switzerland have confirmed that they will ensure that fresh meat of foreign origin will not be stored with meat of Swiss origin intended for export to the Community; Whereas certain Member States, because of their particular animal health situations concerning foot-and-mouth disease, benefit from special provisions in intra-Community trade and should therefore also be authorized to apply special provisions in respect of imports from third countries ; whereas these measures must be at least as strict as those which the same Member States apply in intra-Community trade; Whereas it will be necessary to examine this Decision with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. Member States shall authorize the importation of the following categories of fresh meat from Switzerland: (a) fresh meat of domestic animals of the bovine, porcine, ovine and caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment. (1) OJ No L 302, 31.12.1972, p. 28. (2) OJ No L 26, 31.1.1977, p. 81. 2. Member States shall not authorize the importation of categories of fresh meat from Switzerland other than those referred to in paragraph 1. Article 2 Until the adoption by the Council of rules concerning the control and eradication of foot-and-mouth disease within the Community, and while continuing to prohibit vaccination against foot-and-mouth disease, Ireland and the United Kingdom in respect of Northern Ireland may, in respect of fresh meat of bovine animals, swine, sheep and goats referred to under Article 1 (1) (a), retain their national animal health rules relating to protection against foot-and-mouth disease. Article 3 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 4 This Decision shall be re-examined with a view to its adaptation to Community rules concerning the control and eradication of foot-and-mouth disease within the Community and in any case before 1 July 1982. Article 5 This Decision shall apply from 1 January 1982. Article 6 This Decision is addressed to the Member States. Done at Brussels, 19 June 1981. For the Commission The President Gaston THORN ANNEX A >PIC FILE= "T0020368"> >PIC FILE= "T0020369"> ANNEX B >PIC FILE= "T0020370"> >PIC FILE= "T0020371">